DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17, drawn to phototherapy glasses, classified in A61N2005/0648 and A61N5/0618.
Group II. Claims 18-20, drawn to a glasses case into which the phototherapy glasses can be place for charging, classified in A45C11/04.
The inventions are independent or distinct, each from the other because:
	Inventions of Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination (Group I, phototherapy glasses) claims and relies on details of the construction of phototherapy glasses that allow for the treatment of a user’s eye, the details of this invention (Claims 2-17) are not included in the claiming of the combination (Group II, a glasses case for charging said phototherapy glasses) and instead, the glasses case of group II, relies on the details of a charging system for the glasses to provide patentability.  The subcombination has separate utility such as: the glasses of group I may provide phototherapy to a user using the claimed specifics of Group I, including using different lens configurations and coatings on the glasses; while the claims of group II pertain to the glasses being contained within the glasses case to allow for charging of the glasses. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I requires a search within classifications like (A61N2005/0648 and A61N5/0618) and text searches relating to phototherapy glasses with specific properties of Group I; while Group II requires a search within classifications related to glasses cases (A45C11/04) and possible searches on inductive charging (H02J50/10). The search areas and differences in searching on Group I vs Group II provide a burden to examining this invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792    

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 February 2022